[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
BY THE DIVISION
Ernest LaFollette, Esq., Attorney for Petitioner
Robert LaCobelle, Esq., Deputy State's Atty. for the State of Connecticut
The petitioner, age 26 at the time of sentencing, was CT Page 7063 convicted by a jury of the crimes of attempted assault 1st degree, Conn. Gen. Stat. 53a-49, 53a-59, assault 2nd degree with a firearm, Conn. Gen. Stat. 53a60a, and carrying a pistol without a permit, Conn. Gen. Stat. 29-35, for which he received a total effective sentence of twelve years execution suspended after nine and one-half years with three years probation.
The convictions arose out of an incident in Bridgeport, Connecticut, in which the petitioner got into an altercation with the victim and after being pushed, the petitioner pulled a small .22 caliber revolver and shot the victim in the left side of the chest.
At the sentence review hearing, counsel for the petitioner stated that the crimes that the petitioner stood convicted of were so intimately bound within the same factual scenario that to punish the petitioner with consecutive time was inappropriate. He asked this Division to run each of the sentences concurrently. While there may be some merit to the petitioner's argument as to an assault in the 2nd/degree with a firearm and a further penalty for carrying the same firearm, we are totally unconvinced that it deserves a lesser sentence by this Division.
In reviewing the sentencing court's remarks, it is quite clear that the court viewed the conduct of the petitioner as violent with the court being particularly outraged by the use of a firearm in the commission of the assault.
Counsel for the State pointed out that the sentence was reasonable based upon the seriousness of the charges. The imposition of the nine and one-half years to serve was neither inappropriate or disproportionate by the court.
The sentence is affirmed.
Klaczak, J. Purtill, J. Norko, J.
Klaczak, J., Purtill, J., and Norko, J., participated in this decision.